Citation Nr: 0936195	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the Veteran timely appealed the May 2004 rating 
decision that denied service connection for a skin disorder 
and granted service connection for posttraumatic stress 
disorder (PTSD) and assigned a 30 percent rating effective 
from January 12, 2004. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

3.  Entitlement to an effective date prior to November 25, 
2005, for the grant of a 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2006 and April 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to whether the Veteran timely appealed the May 2004 rating 
decision, in September 2006 the RO notified the Veteran that 
he had failed to perfect an appeal as to that rating 
decision.  However, this notice was not accompanied by a 
notice of his appellate rights.  See 38 C.F.R. §§ 19.25, 
20.302(a) (2008).  

Accordingly, the Board finds that the time to appeal the 
September 2006 decision has not begun to run.  Id; also see 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Moreover, the 
Board finds that, since the time to appeal the September 2006 
decision has not begun to run, that the Veteran's 
representative's August 2009 Informal Hearing Presentation 
acts as a timely notice of disagreement as to the September 
2006 decision.  See 38 C.F.R. §§ 20.300, 20.301, 20.302 
(2008).  Therefore, a remand for a statement of the case 
addressing the timeliness of the Veteran's substantive appeal 
is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In adjudicating this claim, the RO/AMC should take into 
account the September 2005 statement filed by the Veteran, 
after the issuance of the August 2005 statement of the case, 
in which he asked VA to immediately send his appeal to 
Washington.  The RO/AMC should also be mindful of the United 
States Court of Appeals for Veterans Claims (Court) recent 
holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding 
that, after filing a timely notice of disagreement, the 
filing of a timely Substance Appeal may not be needed to 
perfect an appeal) and VAOPGCPREC 9-97 (Feb. 11, 1997) 
(holding that when additional pertinent evidence is received 
during the time allowed for perfecting an appeal, VA must 
afford the claimant at least 60 days from the mailing date of 
a supplemental statement of the case (SSOC) to perfect an 
appeal, even if the additional 60-day period would extend the 
expiration of the original appeal period).  

As to the application to reopen a claim of service connection 
for a skin disorder and the claim for an earlier effective 
date for a 50 percent rating for PTSD, adjudication of these 
issues must be deferred pending the RO/AMCs adjudication of 
the above timeliness of appeal question.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should issue a statement 
of the case with respect to the whether 
the Veteran timely appealed the May 2004 
rating decision that denied service 
connection for a skin disorder and 
granted service connection for PTSD and 
assigned a 30 percent rating effective 
from January 12, 2004.  In considering 
the claim, the RO/AMC should, among other 
things, both consider the Veteran's 
September 2005 statement as well as the 
Court's holding in Percy, supra, and 
VAOPGCPREC 9-97.  Only if the Veteran 
files a timely substantive appeal as to 
this claim, should this issue be returned 
for review by the Board.

2.  The RO/AMC, after taking into account 
the outcome of the Veteran's timeliness 
of appeal claim, should readjudicate the 
application to reopen a claim of service 
connection for a skin disorder and the 
claim for an earlier effective date for a 
50 percent rating for PTSD.  If any 
benefit remains denied the Veteran should 
be issued a SSOC and, after giving him an 
appropriate amount of time to respond, 
the appeal should be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

